Beck, P. J.
The discharge in bankruptcy granted subsequently to the rendition of a verdict upon a debt provable in bankruptcy, of -which discharge the judgment creditors had due notice in the proceedings in bankruptcy, operated as a discharge from the debt, although the judgment creditors did not take a judgment -within the four days prescribed for the entering of judgments upon verdicts, but had a judgment nunc pro tunc entered subsequently to the grant of the discharge in bankruptcy. Relatively to the discharge in bankruptcy such a nunc pro tunc judgment related back to the date within which such judgment would regularly have been entered upon the verdict in the case. See Boynton v, Ball, 121 U. S. 457 (7 Sup. Ct. 981, 30 L. ed. 985). Applying this ruling to the facts of this case, the judge did not err in directing a verdict for the defendants in error.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.